VAUGHN, Judge.
Defendant contends that the State failed to show that deceased died as a result of defendant’s unlawful act. The gist *344of his argument is that the eyewitness testified defendant shot deceased with a shotgun but that the attending physician testified that deceased died of a pulmonary embolism resulting from a “bullet” wound in the abdomen. The bullet wound was described as being about one-half inch in diameter. On cross-examination, defendant elicited the fact that the doctor’s notes of the patient’s history recited “[t]his 23 year old colored male whs brought to the emergency department at 3:45 a.m. after being shot with a pistol at 3:15 a.m. and complains of severe pains in the abdomen.” The bullet or slug was apparently never removed from the body. Defendant’s assignment of error must fail. The State’s evidence was that defendant shot and felled Richardson who was shortly thereafter admitted to the hospital suffering from a single gunshot wound. Later he died of a blood clot caused by the original gunshot wound. Any contradictions in the State’s evidence were for the jury. Presumably, the jury realized that a shotgun can be loaded with a shell or cartridge containing many small “bullets” or “missiles,” or a single large “bullet” or “missile,” sometimes called a slug.
The remaining assignments of error are also without merit.
Defendant’s court appointed counsel has asked us to examine the record for possible errors that he has been unable to detect. We have done this and conclude that defendant has had a fair trial free from prejudicial error.
No error.
Judges Parker and Hedrick concur.